         Case 3:18-cv-00129-BSM Document 29 Filed 03/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JEFFREY OLSEN, on behalf of himself                                            PLAINTIFF
and all others similarly situated

v.                          CASE NO. 3:18-CV-00129-BSM

CLAY COUNTY, ARKANSAS                                                        DEFENDANT

                                          ORDER

       The parties have not made any filings in nearly eighteen months. See Doc. Nos.

24–27. It appears, therefore, that the settlement agreement the parties entered into, which

they described as a partial settlement, was actually intended to operate as a full settlement.

See Doc Nos. 22–23. Accordingly, the parties are directed to file a joint stipulation of

dismissal within fourteen days. See Fed. R. Civ. P. 41(a)(1)(ii). If, however, the case should

remain open, the parties are directed to file a status update within fourteen days showing

good cause why dismissal is not appropriate.

       IT IS SO ORDERED, this 25th day of March, 2021.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
